DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 18 are objected to because of the following informalities: at line 2, the phrase “first and second detergent reservoir,” appears to contain a typographical error and is interpreted as “first and second detergent reservoirs,”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detergent discharge portion” in claim 6; “a connection portion” in claim 6; “a holding portion” in claims 11 and 19; “a locking portion” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al.  (US 2010/0000578) in view of Song (US 2007/0079637; cited by Applicant).
Regarding claim 1, Hendrickson discloses a laundry treating apparatus comprising: a cabinet defining a detergent opening (12, 80); a tub received in the cabinet (16); a drum configured to rotate in the tub (50); and a detergent storage configured to receive a detergent, wherein the detergent storage is configured to be inserted into the cabinet through the detergent opening (86), wherein the detergent storage includes: a storage frame configured to be inserted into the cabinet through the detergent opening (body of 86); a detergent reservoir disposed in the storage frame and configured to receive the detergent (140); and an auxiliary detergent container disposed in the storage frame and defining a container open top (142), wherein the detergent reservoir defines a reservoir open top and includes a cap that is coupled to the detergent reservoir (90), wherein the cap includes a gripping portion extending toward the auxiliary detergent container and at least partially positioned at the container open top of the auxiliary detergent container (90, 152; paragraphs 26, 28).
Hendrickson does not expressly disclose the cap is detachably coupled and configured to selectively open and close the reservoir open top.
Song discloses a washing machine having a drawer (114) including a drawer body (120) for housing and supplying detergent, softener, and bleach, and a drawer cap (140) mounted on an upper surface of a detergent supplying part (122), wherein the drawer cap (140) is detachable from the drawer (114; paragraph 120).
Because it is known in the art to have a detachable cap, and the results of the modification would be predictable, namely, enabling a user to easily perform maintenance or cleaning, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the cap is detachably coupled and configured to selectively open and close the reservoir open top.
Claims 2-3 and 16 are considered to be met by Hendrickson, in view of Song, as applied above and which results in: wherein the detergent opening is defined at a front face of the cabinet, wherein the detergent storage is configured to be moved into the detergent opening of the cabinet along a direction that extends between the front face of the cabinet and a rear face of the cabinet opposite to the front face of the cabinet (Hendrickson: Figure 1: 12, 26; Figures 4-5: 82, 86), wherein the gripping portion of the cap is positioned at a front portion of the auxiliary detergent container that is closer to the front face of the cabinet than the rear face of the cabinet (Hendrickson: Figures 4-5: see locations of 142, 152; note the breadth of the term “at”); wherein the auxiliary detergent container includes a front wall and a side wall and defines a detergent storing space that is at least partially surrounded by the front wall and the side wall and exposed by the container open top of the auxiliary detergent container (Hendrickson: 142); wherein the detergent reservoir includes a case that defines the reservoir open top and is configured to store the detergent (Hendrickson: 86), and wherein the cap is detachably coupled to the case and configured to selectively open and close the reservoir open top of the case (Hendrickson: 90; Song: paragraph 120).

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrickson et al.  (US 2010/0000578), in view of Song (US 2007/0079637; cited by Applicant), and further in view of Yoon (KR 2006-0120925)
Regarding claim 12, Hendrickson, in view of Song ‘637, is relied upon as above and further discloses: a dispenser disposed inside the cabinet and configured to be positioned on the detergent storage (Hendrickson: 84), but does not expressly disclose a stopper disposed at the dispenser and protruding toward the detergent storage; and a locking portion disposed at the detergent storage and protruding toward the dispenser, wherein the stopper of the dispenser is configured to be spaced apart from the locking portion of the detergent storage based on the detergent storage being received into the detergent opening, and wherein the locking portion of the detergent storage is configured to, based on the detergent storage being drawn out from the detergent opening, contact the stopper of the dispenser to thereby restrict a distance of the detergent storage being drawn out from the detergent opening.
Yoon discloses a washing machine having a detergent container housing (84) and a dispenser (86) to accommodate a detergent container (90).  A lower cover (86) of the dispenser has a downward protrusion (102) on which an upwardly protruding hooking means (100) of the detergent container (90) is hooked to catch the detergent container when it is withdrawn (machine translation, lines 262-292).
Because it is known in the art to provide a protrusion and hook as claimed, and the results of the modification would be predictable, namely, catching the detergent container when it is withdrawn, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a stopper disposed at the dispenser and protruding toward the detergent storage; and a locking portion disposed at the detergent storage and protruding toward the dispenser, wherein the stopper of the dispenser is configured to be spaced apart from the locking portion of the detergent storage based on the detergent storage being received into the detergent opening, and wherein the locking portion of the detergent storage is configured to, based on the detergent storage being drawn out from the detergent opening, contact the stopper of the dispenser to thereby restrict a distance of the detergent storage being drawn out from the detergent opening.
Claim 20 is considered to be met by the combination of Hendrickson, in view of Song, and further in view of Yoon, as applied above and which results in: wherein the stopper of the dispenser is configured to be spaced apart forwardly from the locking portion of the detergent storage based on the detergent storage being received into the detergent opening (Yoon: Figures 6-7).

Allowable Subject Matter
Claims 4-11, 13-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose, or render obvious, the laundry treating apparatus as defined by the combination of claims 1-4, the combination of claims 1, 2, 12, and 13.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Hendrickson, to further have wherein the detergent reservoir at least partially surrounds the front portion and a side portion of the auxiliary detergent container, wherein the cap further includes a flange portion protruding toward the container open top of the auxiliary detergent container, wherein the flange portion of the cap extends along the front wall and the side wall of the auxiliary detergent container, and wherein the gripping portion of the cap is disposed at the front portion of the auxiliary detergent container that is positioned at the front wall of the auxiliary detergent container.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Hendrickson, to further have an elastic bar having a fixed end connected to the detergent storage and a free end, wherein the locking portion is disposed between the fixed end and the free end, wherein the free end of the elastic bar is disposed outward of the detergent opening based on the locking portion contacting the stopper to thereby restrict the detergent storage from being drawn out from the detergent opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711